NUMBER 13-13-00340-CR

                               COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

MARK MERU,                                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                                     ORDER
              Before Justices Garza, Benavides, and Longoria
                             Order Per Curiam

       This cause is before the Court on appellant’s motion to withdraw original State’s

exhibit 3, a video statement. Appellant requests to withdraw, or alternatively be provided

a copy of State’s exhibit 3.

       The Court, having fully examined and considered appellant’s motion to withdraw

original State’s exhibit 3, is of the opinion the motion should be granted. Appellant’s
motion is hereby GRANTED. The Clerk of the Court is hereby directed to provide a copy

of State’s exhibit 3 to the Honorable Danice L. Obregon.



                                               PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this
3rd day of November, 2015.




                                           2